DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1, 4, 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application 2012/0019867 (hereinafter “Prati”) in view of U.S. Patent Application Publication 2014/0022587 (hereinafter “Coccia”), Japanese Publication 2015-046058 (hereinafter “Tamura” (note: see attached English translation of corresponding Japanese Application 2013-177256)) and U.S. Patent Application Publication 2014/0344420 (hereinafter “Rjeili”)
	Regarding claim 1, Prati discloses a system comprising: 
	- a data interface (any one of mobile computing device 302, printing service 304 and printers 306(a)-306(m) (Fig.3) may be considered to have data interfaces for communicating data with other device);
	- a processor configured to generate user device location data corresponding to a determined location (mobile computing device equipped with GPS for determining its geographic location (paragraph [0080]));
	- memory storing data (printing service 304 collects a variety of information about a new printer being registered therein, the information is then recorded in a printer directory stored in computer memory storage system 314 (paragraph [0069])) the memory further storing, for each of the plurality of MFPs, 
 	- the MFP location data (information about the new printer being registered includes a location of the new printer (paragraph [0068])), and 
 	- device data corresponding to its associated device properties (information about the new printer being registered therein including printer capabilities (paragraph [0068]));
 	- a user interface including a user input and a display (mobile computing device 100 includes a display (paragraph [0039]) and an input mechanism (paragraph [0040])); and
 	- a processor (printing service includes one or more processors 312 (paragraph [0065])),
	- the processor configured to receive user selected device properties via the user interface (hosted printing service may obtain preference information associated with the user, specifying types, models, and/or manufacturers of printers to which the user and/or mobile computing device prefers to print files (paragraph [0085])),
 	- the processor further configured to identify a subset of the plurality of MFPs having the user selected device properties (hosted printing service identifies one or more candidate printers for printing the file based on the contextual information about the print request, in particular, using contextual information about the printers to identify candidate printers that the hosted printing service perceives as being appropriate for printing the file based on the contextual information about the print request (paragraph [0086])),
 	- the processor further configured to determine a relative location of each of the subset of the plurality of MFPs to the current location of the digital user device (if the only contextual information about the print request is the geographic location of the mobile computing device, the hosted printing service may identify the “n” closest, available, and accessible printers to the geographic location of the mobile computing device (paragraph [0089]), relative location of printers must be determined in order to identify the closest printers), 
 	- the processor further configured to generate distance data corresponding to a distance between the portable data device and each of the subset of the plurality of MFPs (mobile computing device may display an indication of how far away each of the candidate printers is from the current location of the mobile computing device (paragraph [0093])), 
 	- the processor further configured to generate a display corresponding to an identified subset of MFPs contemporaneously with the distance data (mobile computing device displays information about the candidate printers to a user of the mobile computing device (paragraph [0092]); and noted above, mobile computing device may display an indication of how far away each of the candidate printers is from the current location of the mobile computing device (paragraph [0093])).
 	Prati does not expressly disclose the memory further storing user device location data.  One of ordinary skill in the art would have recognized that, as Prati discloses determining relative distances between the mobile computing device and each of the identified subset of MFPs, storing the current location of the mobile computing device, even for only a short period of time, would be essential in order for the relative distances to be determined.
	In any event, Coccia is cited for disclosing determination of relative distances between a mobile wireless device and each of a plurality of image forming devices.  Location information for the mobile wireless device may be transmitted to a data storage device, where it is stored (paragraph [0073]), and the stored location data is used to identify a subset of output image forming devices that are located proximately to a current location of the mobile wireless device (paragraph [0076]).
 	Storing the location information of the mobile wireless device assures that the location information is available for determining the relative distances of the plurality of image forming devices.  Therefore, it would have been obvious for one of ordinary skill in the art to provide memory for storing the current location of the mobile device, such as taught by Coccia, in the system taught by Prati.
 	Neither Prati nor Coccia expressly disclose the data interface configured to receive, from each of a plurality of MFPs, MFP location data corresponding to its current location.
 	Tamura discloses an image forming system 1 including one or more image forming apparatuses and a portable terminal device which transmits an output instruction to any of the one or more image forming apparatuses.  The image forming apparatus transmits its current position information to the portable terminal device, and the portable terminal device transmits an output instruction to a selected image forming apparatus (paragraph [0009]).  The image forming apparatus is equipped with a GPS device for detecting its current position (paragraph [0036]).
 	Coccia recognized a need to determine a current location of the output image forming devices to which a mobile wireless device may transmit image data, since the location of one or more of the output image forming devices may have changed, and this information may be automatically reviewed and updated prior to selection of an output image forming device in close proximity to the mobile wireless device (Coccia: paragraphs [0075]-[0077]).  In view of Tamura, the current location of the output image forming devices may be obtained from the output image forming devices themselves, and thus the output image forming devices may be detected even if they are moved from their original locations.  Thus, a user may avoid going to a location where the selected output image forming device is no longer located.  Thus, it would have been obvious for one of ordinary skill in the art to modify the combined teaching of Prati and Coccia by providing for current MFP location data to be provided by the MFPs, as taught by Tamura.
 	None of Prati, Coccia or Tamura expressly disclose a processor configured to determine a current location of a digital user device in accordance with beacon data received via a beacon interface.  
 	Rjeili discloses a mobile computing device which may use various techniques to determine that the device is proximate to a physical location or an object or device, such as a printer, including WiFi or other location beacons (examples of indoor positioning systems) (paragraph [0005])).
 	WiFi and location beacons are among several well-known techniques, along with GPS, Bluetooth and others, for detecting the physical location of mobile devices, and any one of them may be used for such purpose, thereby yielding expected results.  Therefore, using WiFi or location beacons, as taught by Rjeili, to determine the physical position of a mobile device with respect to a printer in any of the teachings of Prati, Coccia or Tamura would have been obvious to one of ordinary skill in the art.
	Regarding claim 4, Prati discloses wherein the processor is further configured to receive the MFP location data from each of the plurality of MFPs (hosted printing service may collect a variety of information about a new printer during a registration process, including location of the printer (paragraph [0068])).
 	Regarding claim 9, Prati discloses a method comprising:
	- generating user device location data corresponding to a determined location (mobile computing device equipped with GPS for determining its geographic location (paragraph [0080]));
	- storing, in the memory, data corresponding to properties of each of a plurality of MFPs (printing service 304 collects a variety of information about a new printer being registered therein, including printer capabilities (paragraph [0068]), the information is then recorded in a printer directory stored in computer memory storage system 314 (paragraph [0069]));
	- receiving user selected device properties via a user interface (hosted printing service receives print request and contextual information about the print request from the mobile computing device (paragraph [0079]));
	- storing, the MFP location data in the memory (information about the new printer being registered includes a location of the new printer (paragraph [0068]));
	- identifying a subset of the plurality of MFPs having the user selected device properties (hosted printing service identifies one or more candidate printers for printing the file based on the contextual information about the print request, in particular, using contextual information about the printers to identify candidate printers that the hosted printing service perceives as being appropriate for printing the file based on the contextual information about the print request (paragraph [0086]));
	- determining a relative location of each of the plurality of MFPs to the current location of the digital user device (if the only contextual information about the print request is the geographic location of the mobile computing device, the hosted printing service may identify the “n” colest, available, and accessible printers to the geographic location of the mobile computing device (paragraph [0089]), relative location of printers must be determined in order to identify the closest printers);
	- generating distance data corresponding to a distance between the portable data device and each of the subset of the plurality of MFPs (mobile computing device may display an indication of how far away each of the candidate printers is from the current location of the mobile computing device (paragraph [0093]));
	- generating a display corresponding to an identified subset of MFPs contemporaneously with the distance data (mobile computing device displays information about the candidate printers to a user of the mobile computing device (paragraph [0092]); as noted above, mobile computing device may display an indication of how far away each of the candidate printers is from the current location of the mobile computing device (paragraph [0093])).
 	Prati does not expressly disclose storing the user device location data in the memory.  One of ordinary skill in the art would have recognized that, as Prati discloses determining relative distances between the mobile computing device and each of the identified subset of MFPs, storing the current location of the mobile computing device, even for only a short period of time, would be essential in order for the relative distances to be determined.
	As set forth above regarding claim 1, Coccia is cited for disclosing determination of relative distances between a mobile wireless device and each of a plurality of image forming devices.  Location information for the mobile wireless device may be transmitted to a data storage device, where it is stored (paragraph [0073]), and the stored location data is used to identify a subset of output image forming devices that are located proximately to a current location of the mobile wireless device (paragraph [0076]).
 	Storing the location information of the mobile wireless device assures that the location information is available for determining the relative distances of the plurality of image forming devices.  Therefore, it would have been obvious for one of ordinary skill in the art to provide memory for storing the current location of the mobile device, such as taught by Coccia, in the system taught by Prati.
	Neither Prati nor Coccia expressly disclose receiving, from each of a plurality of MFPs, MFP location data corresponding to its current location via a data interface.
 	As set forth above regarding claim 1, Tamura discloses an image forming system 1 including one or more image forming apparatuses and a portable terminal device which transmits an output instruction to any of the one or more image forming apparatuses.  The image forming apparatus transmits its current position information to the portable terminal device, and the portable terminal device transmits an output instruction to a selected image forming apparatus (paragraph [0009]).  The image forming apparatus is equipped with a GPS device for detecting its current position (paragraph [0036]).
 	As set forth above, Coccia recognized a need to determine a current location of the output image forming devices to which a mobile wireless device may transmit image data, since the location of one or more of the output image forming devices may have changed, and this information may be automatically reviewed and updated prior to selection of an output image forming device in close proximity to the mobile wireless device (Coccia: paragraphs [0075]-[0077]).  In view of Tamura, the current location of the output image forming devices may be obtained from the output image forming devices themselves, and thus the output image forming devices may be detected even if they are moved from their original locations.  Thus, a user may avoid going to a location where the selected output image forming device is no longer located.  Thus, it would have been obvious for one of ordinary skill in the art to modify the combined teaching of Prati and Coccia by providing for current MFP location data to be provided by the MFPs, as taught by Tamura.
	None of Prati, Coccia or Tamura expressly disclose receiving beacon data via a beacon data interface; and determining, via a processor, a current location of a digital user device in accordance received beacon data.  However, as set forth above regarding claim 1, Rjeili discloses a mobile computing device which may use various techniques to determine that the device is proximate to a physical location or an object or device, such as a printer, including WiFi or other location beacons (examples of indoor positioning systems) (paragraph [0005])).
 	WiFi and location beacons are among several well-known techniques, along with GPS, Bluetooth and others, for detecting the physical location of mobile devices, and any one of them may be used for such purpose, thereby yielding expected results.  Therefore, using WiFi or location beacons, as taught by Rjeili, to determine the physical position of a mobile device with respect to a printer in any of the teachings of Prati, Coccia or Tamura would have been obvious to one of ordinary skill in the art.
 	Regarding claim 12, Prati discloses receiving the MFP location data from each of the plurality of MFPs (hosted printing service may collect a variety of information about a new printer during a registration process, including location of the printer (paragraph [0068])).
5.	Claims 2, 3, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Prati in view of Coccia, Tamura and Rjeili as applied to claims 1 and 9 above, and further in view of U.S. Patent Application Publication 2007/0208837 (hereinafter “Tian”).
 	Regarding claims 2 and 10, Prati discloses wherein the properties of the plurality of MFPs include MFP capabilities (computer memory storage system may store indications of capabilities provided for each printer (paragraph [0069])).  These capabilities are not expressly disclosed as being document finishing capabilities.
 	Tian discloses a device management system that selects a network device from a plurality of network devices based upon user preference data and network device attribute data (Abstract).  Device management system 116 receives a request from client 102 and retrieves user preference data associated with the client.  Device attribute data is retrieved, and a particular network device having attributes that best match the desired device attributes specified in the retrieved user preference data is selected to process the request (paragraph [0047]).  Printer attributes may include finishing options (paragraph [0048]).
 	A user would desire to know which printers include a particular finishing option so that the user can identify the printers that are able to process a print job according to his/her finishing preferences or needs.  Thus, providing document finishing capabilities along with other information regarding a candidate printer to the user, as taught by Tian, would have been an obvious modification of Prati to one of ordinary skill in the art.
 	Regarding claims 3 and 11, Tian discloses wherein the document finishing capabilities include one or more of duplex printing, stapling, hole punching or color capabilities (performance attributes may include finishing options, such as stapling, hole punching, etc. (paragraph [0048])).
6.	Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Prati in view of Coccia, Tamura and Rjeili as applied to claims 1 and 9 above, and further in view of U.S. Patent Application 2015/0070725 (hereinafter “Monden”).
  	Regarding claims 5 and 13, Prati and Coccia both disclose wherein the processor is further configured to receive a user selected MFP from the subset of MFPs via the user input (Prati: paragraph [0094]); Coccia: paragraph [0077]).  Neither Prati nor Coccia expressly disclose generating a display map on the display corresponding to both the current location of the digital user device and location of the user selected MFP.
 	Monden discloses display of a map showing locations of a user of a portable terminal 422 and a printer C 423 most desirable for the user from a printer list (Fig. 19).  The map shown in Fig. 19 is displayed when the user selects a link to the map for the printer C (paragraph [0173]).
 	Providing a map as shown in Fig. 19 of Monden enables a user to easily locate the selected printer without the risk of confusion which may result from the display of the locations of other non-selected printers.  There, it would have been obvious for one of ordinary skill in the art to modify the combined teachings of Prati, Coccia, Tamura and Rjeili by providing the display of a map showing the locations of the user and the selected printer, as taught by Monden.
7.	Claims 6-8 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Prati in view of Coccia, Tamura, Rjeili and Monden as applied to claims 5 and 13 above, and further in view of  U.S. Patent Application Publication 2007/0124436 (hereinafter “Shepherd”).
 	Regarding claims 6 and 14, none of Prati, Coccia, Tamura, Rjeili or Monden expressly disclose wherein the distance data is comprised of an estimated time to walk to the user selected MFP from the current location of the digital user device.
 	Shepherd discloses a print server which tracks the global position of a mobile computing device, and determines a print location and/or print time based on the global position (Abstract).  The operating system of the mobile computing device can include a processor for estimating an arrival time to the print location (paragraph [0010]).
	Determining the estimated time of arrival of the user to a selected printer enables a print job to be timed such that a document is not printed too early (paragraph [0023]), which decreases the likelihood of the document being mistakenly taken before the user arrives at the printer.  Therefore, it would have been obvious for one of ordinary skill in the art to modify the combined teachings of Prati, Coccia, Tamura, Rjeili and Monden by providing for a determination of estimated arrival time, as taught by Shepherd.
	Regarding claims 7 and 15, Prati discloses a display map including directions from the current location of the digital user device to the location of the user selected MFP (the location of the mobile computing device may be determined and directions from the location of the mobile computing device to the location of the printer at which the print request was fulfilled may be determined and then displayed on the mobile computing device, for example in textual format and/or visually as an overlay on a map (paragraph [0042])).
 	Regarding claims 8 and 16, Rjeili discloses a mobile computing device which may use various techniques to determine that the device is proximate to a physical location or an object or device, such as a printer, including WiFi or other location beacons (examples of indoor positioning systems) (paragraph [0005]).
 	As mentioned above regarding claim 1, WiFi and location beacons are among several well-known techniques, along with GPS, Bluetooth and others, for detecting the physical location of mobile devices, and any one of them may be used for such purpose, thereby yielding expected results.  Therefore, using WiFi or location beacons, as taught by Rjeili, to determine the physical position of a mobile device with respect to a printer in any of the teachings of Prati, Coccio, Tamura, Monden or Shepherd, would have been obvious to one of ordinary skill in the art.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D LEE whose telephone number is (571)272-7436. The examiner can normally be reached Mon-Fri 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS D LEE/Primary Examiner, Art Unit 2677